          Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
1199SEIU UNITED HEALTHCARE WORKERS EAST,                                  AFFIDAVIT OF
                                                                         DENISE WATKINS
                                                         Petitioner,
                                                                              Case No.
                             -against-
                                                                          20-cv-03611-JGK
PSC COMMUNITY SERVICES, NEW PARTNERS,
INC. d/b/a PARTNERS IN CARE, STELLA ORTON
HOME CARE AGENCY, RICHMOND HOME NEEDS,
SUNNYSIDE HOME CARE PROJECT, SUNNYSIDE
CITYWIDE HOME CARE, FAMILY HOME CARE OF
BROOKLYN AND QUEENS, CARE AT HOME,
CHINESE-AMERICAN PLANNING COUNCIL HOME
ATTENDANT       PROGRAM,       UNITED     JEWISH
COUNCIL OF THE EAST SIDE HOME ATTENDANT
SERVICE      CORP.,     THE     FIRST    CHINESE
PRESBYTERIAN COMMUNITY AFFAIRS HOME
ATTENDANT CORP., AZOR HOME CARE,
BUSHWICK      STUYVESANT        HEIGHTS    HOME
ATTENDANT,        INC.,      CABS      HOMECARE,
RIVERSPRING LICENSED HOMECARE SERVICES
AGENCY, INC., ST. NICHOLAS HUMAN SUPPORTS
CORP., WARTBURG, ALLIANCE FOR HEALTH,
INC., REGION CARE, INC., SPECIAL TOUCH HOME
CARE SERVICES, INC., RAIN, INC., PRESTIGE
HOME CARE, INC., PRESTIGE HOME ATTENDANT,
INC. d/b/a ALL SEASON HOME ATTENDANT,
PERSONAL TOUCH HOME CARE OF N.Y., INC.,
PRIORITY HOME SERVICES, PREMIER HOME
HEALTH      CARE,      INC.,    BRONX     JEWISH
COMMUNITY COUNCIL HOME ATTENDANT
SERVICES,     CIDNY      INDEPENDENT      LIVING
SERVICES,     HOME      CARE     SERVICES    FOR
INDEPENDENT LIVING, NEW YORK FOUNDATION
FOR SENIOR CITIZENS HOME ATTENDANT
SERVICES,      COOPERATIVE         HOME     CARE
ASSOCIATES, RISEBORO HOME CARE, INC., FEGS
HOME ATTENDANT SERVICES, HOME HEALTH
MANAGEMENT         SERVICES,      INC.,  SCHOOL
SETTLEMENT       HOME       ATTENDANT      CORP.,
ROCKAWAY HOME ATTENDANT, BRONXWOOD
HOME FOR THE AGED, INC., ACCENTCARE OF NY,
INC., ISABELLA VISITING CARE, INC., SOCIAL
1-000-00464:11138823_3
          Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 2 of 10




CONCERN COMMUNITY DEVELOPMENT CORP.,
ABC HEALTH SERVICES REGISTRY, ALLIANCE
HOME SERVICES, collectively identified by the
Arbitrator as the “HOME HEALTH CARE AGENCIES”,

                                                       Respondents.
---------------------------------------------------------------------X

STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF KINGS                    )

         I, DENISE WATKINS, being duly sworn state the following:


    1. I am the Director of Dues and Membership for Petitioner 1199SEIU United Healthcare

         Workers East (“Union” or “1199”).


    2. In my capacity as Director of Dues and Membership, I have access to the Union’s records

         regarding dues remittances by employers on behalf of 1199 bargaining unit members.

         These records are maintained in the normal course of business.


    3. The Union’s records show that Dulce A. Herrera, a member of the Union’s bargaining

         unit employed at United Jewish Council of the East Side Home Attendant Services

         (“United Jewish Council”), authorized her employer to deduct dues from her paycheck

         and remitted them to the Union. The deductions from United Jewish Council began in

         October 2002 and continued through December 2016.


    4. Thereafter, the Union has continued, through May 2020, to receive dues from Ms.

         Herrera through payroll deductions she has authorized from her current employer New

         York Foundation for Senior Citizens Home Attendant Services (“New York

         Foundation”).



1-000-00464: 11138823_3                                 2
Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 3 of 10
Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 4 of 10




                      EXHIBIT A
                                                                             Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 5 of 10


Batch Transaction                                                                  Year /                                 Payment   Payment                                                            Check    Charge                   Period   Charge
                    Year   Period      Category   Employer                                   Amount     Type    Chapter                       Notes   Arrears   Created By          Created On                           Work Location
ID    Date                                                                         Period                                 Type      Date                                                               Number   Amount                   Number   Discrepancy
      10/31/2002    2002   October                United Jewish of East Side HAS   2002/10      14.37 Dues                                            No        UW4DataConversion   10/30/2002 19:00                     MANAGED CARE    10       No
      11/29/2002    2002   November               United Jewish of East Side HAS   2002/11      16.07 Dues                                            No        UW4DataConversion   11/28/2002 19:00                     MANAGED CARE    11       No
      12/31/2002    2002   December               United Jewish of East Side HAS   2002/12      23.65 Dues                                            No        UW4DataConversion   12/30/2002 19:00                     MANAGED CARE    12       No
      1/31/2003     2003   January                United Jewish of East Side HAS   2003/01      23.65 Dues                                            No        UW4DataConversion   1/30/2003 19:00                      MANAGED CARE    1        No
      2/28/2003     2003   February               United Jewish of East Side HAS   2003/02            24 Dues                                         No        UW4DataConversion   2/27/2003 19:00                      MANAGED CARE    2        No
      3/31/2003     2003   March                  United Jewish of East Side HAS   2003/03      23.18 Dues                                            No        UW4DataConversion   3/30/2003 19:00                      MANAGED CARE    3        No
      4/30/2003     2003   April                  United Jewish of East Side HAS   2003/04      22.46 Dues                                            No        UW4DataConversion   4/29/2003 20:00                      MANAGED CARE    4        No
      5/31/2003     2003   May                    United Jewish of East Side HAS   2003/05            24 Dues                                         No        UW4DataConversion   5/30/2003 20:00                      MANAGED CARE    5        No
      6/30/2003     2003   June                   United Jewish of East Side HAS   2003/06            24 Dues                                         No        UW4DataConversion   6/29/2003 20:00                      MANAGED CARE    6        No
      7/31/2003     2003   July                   United Jewish of East Side HAS   2003/07      19.53 Dues                                            No        UW4DataConversion   7/30/2003 20:00                      MANAGED CARE    7        No
      8/31/2003     2003   August                 United Jewish of East Side HAS   2003/08            24 Dues                                         No        UW4DataConversion   8/30/2003 20:00                      MANAGED CARE    8        No
      9/30/2003     2003   September              United Jewish of East Side HAS   2003/09            24 Dues                                         No        UW4DataConversion   9/29/2003 20:00                      MANAGED CARE    9        No
      10/31/2003    2003   October                United Jewish of East Side HAS   2003/10            24 Dues                                         No        UW4DataConversion   10/30/2003 19:00                     MANAGED CARE    10       No
      11/30/2003    2003   November               United Jewish of East Side HAS   2003/11      22.72 Dues                                            No        UW4DataConversion   11/29/2003 19:00                     MANAGED CARE    11       No
      12/31/2003    2003   December               United Jewish of East Side HAS   2003/12            24 Dues                                         No        UW4DataConversion   12/30/2003 19:00                     MANAGED CARE    12       No
      1/31/2004     2004   January                United Jewish of East Side HAS   2004/01            24 Dues                                         No        UW4DataConversion   1/30/2004 19:00                      MANAGED CARE    1        No
      2/29/2004     2004   February               United Jewish of East Side HAS   2004/02            24 Dues                                         No        UW4DataConversion   2/28/2004 19:00                      MANAGED CARE    2        No
      3/29/2004     2004   March                  United Jewish of East Side HAS   2004/03            24 Dues                                         No        UW4DataConversion   3/28/2004 19:00                      MANAGED CARE    3        No
      4/30/2004     2004   April                  United Jewish of East Side HAS   2004/04            24 Dues                                         No        UW4DataConversion   4/29/2004 20:00                      MANAGED CARE    4        No
      5/31/2004     2004   May                    United Jewish of East Side HAS   2004/05            24 Dues                                         No        UW4DataConversion   5/30/2004 20:00                      MANAGED CARE    5        No
      6/30/2004     2004   June                   United Jewish of East Side HAS   2004/06            24 Dues                                         No        UW4DataConversion   6/29/2004 20:00                      MANAGED CARE    6        No
      7/31/2004     2004   July                   United Jewish of East Side HAS   2004/07            24 Dues                                         No        UW4DataConversion   7/30/2004 20:00                      MANAGED CARE    7        No
      8/31/2004     2004   August                 United Jewish of East Side HAS   2004/08            24 Dues                                         No        UW4DataConversion   8/30/2004 20:00                      MANAGED CARE    8        No
      9/30/2004     2004   September              United Jewish of East Side HAS   2004/09            24 Dues                                         No        UW4DataConversion   9/29/2004 20:00                      MANAGED CARE    9        No
      10/31/2004    2004   October                United Jewish of East Side HAS   2004/10            24 Dues                                         No        UW4DataConversion   10/30/2004 20:00                     MANAGED CARE    10       No
      11/30/2004    2004   November               United Jewish of East Side HAS   2004/11            24 Dues                                         No        UW4DataConversion   11/29/2004 19:00                     MANAGED CARE    11       No
      12/31/2004    2004   December               United Jewish of East Side HAS   2004/12            24 Dues                                         No        UW4DataConversion   12/30/2004 19:00                     MANAGED CARE    12       No
      1/31/2005     2005   January                United Jewish of East Side HAS   2005/01            24 Dues                                         No        UW4DataConversion   1/30/2005 19:00                      MANAGED CARE    1        No
      2/28/2005     2005   February               United Jewish of East Side HAS   2005/02            24 Dues                                         No        UW4DataConversion   2/27/2005 19:00                      MANAGED CARE    2        No
      3/31/2005     2005   March                  United Jewish of East Side HAS   2005/03            24 Dues                                         No        UW4DataConversion   3/30/2005 19:00                      MANAGED CARE    3        No
      4/30/2005     2005   April                  United Jewish of East Side HAS   2005/04            24 Dues                                         No        UW4DataConversion   4/29/2005 20:00                      MANAGED CARE    4        No
      5/31/2005     2005   May                    United Jewish of East Side HAS   2005/05            24 Dues                                         No        UW4DataConversion   5/30/2005 20:00                      MANAGED CARE    5        No
      6/30/2005     2005   June                   United Jewish of East Side HAS   2005/06            24 Dues                                         No        UW4DataConversion   6/29/2005 20:00                      MANAGED CARE    6        No
      7/31/2005     2005   July                   United Jewish of East Side HAS   2005/07            24 Dues                                         No        UW4DataConversion   7/30/2005 20:00                      MANAGED CARE    7        No
      8/31/2005     2005   August                 United Jewish of East Side HAS   2005/08            24 Dues                                         No        UW4DataConversion   8/30/2005 20:00                      MANAGED CARE    8        No
      9/30/2005     2005   September              United Jewish of East Side HAS   2005/09            24 Dues                                         No        UW4DataConversion   9/29/2005 20:00                      MANAGED CARE    9        No
      10/31/2005    2005   October                United Jewish of East Side HAS   2005/10            24 Dues                                         No        UW4DataConversion   10/30/2005 19:00                     MANAGED CARE    10       No
      11/30/2005    2005   November               United Jewish of East Side HAS   2005/11            24 Dues                                         No        UW4DataConversion   11/29/2005 19:00                     MANAGED CARE    11       No
      12/31/2005    2005   December               United Jewish of East Side HAS   2005/12            24 Dues                                         No        UW4DataConversion   12/30/2005 19:00                     MANAGED CARE    12       No
      1/31/2006     2006   January                United Jewish of East Side HAS   2006/01            24 Dues                                         No        UW4DataConversion   1/30/2006 19:00                      MANAGED CARE    1        No
      2/28/2006     2006   February               United Jewish of East Side HAS   2006/02            24 Dues                                         No        UW4DataConversion   2/27/2006 19:00                      MANAGED CARE    2        No
                                                                 Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 6 of 10


      3/31/2006    2006   March       United Jewish of East Side HAS   2006/03   24 Dues                  No    UW4DataConversion   3/30/2006 19:00    MANAGED CARE   3    No
      4/30/2006    2006   April       United Jewish of East Side HAS   2006/04   24 Dues                  No    UW4DataConversion   4/29/2006 20:00    MANAGED CARE   4    No
      5/31/2006    2006   May         United Jewish of East Side HAS   2006/05   24 Dues                  No    UW4DataConversion   5/30/2006 20:00    MANAGED CARE   5    No
      6/30/2006    2006   June        United Jewish of East Side HAS   2006/06   24 Dues                  No    UW4DataConversion   6/29/2006 20:00    MANAGED CARE   6    No
      7/31/2006    2006   July        United Jewish of East Side HAS   2006/07   24 Dues                  No    UW4DataConversion   7/30/2006 20:00    MANAGED CARE   7    No
      8/31/2006    2006   August      United Jewish of East Side HAS   2006/08   24 Dues                  No    UW4DataConversion   10/16/2006 6:04    MANAGED CARE   8    No
      9/30/2006    2006   September   United Jewish of East Side HAS   2006/09   24 Dues                  No    UW4DataConversion   11/13/2006 21:34   MANAGED CARE   9    No
      10/31/2006   2006   October     United Jewish of East Side HAS   2006/10   24 Dues                  No    UW4DataConversion   12/6/2006 23:45    MANAGED CARE   10   No
      11/30/2006   2006   November    United Jewish of East Side HAS   2006/11   24 Dues                  No    UW4DataConversion   1/3/2007 23:41     MANAGED CARE   11   No
      12/31/2006   2006   December    United Jewish of East Side HAS   2006/12   24 Dues                  No    UW4DataConversion   2/14/2007 0:05     MANAGED CARE   12   No
1E+05 1/31/2007    2007   January     United Jewish of East Side HAS   2007/01   24 Dues                  No    UW4DataConversion   2/24/2007 9:41     MANAGED CARE   1    No
1E+05 2/28/2007    2007   February    United Jewish of East Side HAS   2007/02   24 Dues                  No    UW4DataConversion   3/20/2007 0:36     MANAGED CARE   2    No
1E+05 3/31/2007    2007   March       United Jewish of East Side HAS   2007/03   24 Dues                  No    UW4DataConversion   4/19/2007 0:19     MANAGED CARE   3    No
1E+05 4/30/2007    2007   April       United Jewish of East Side HAS   2007/04   24 Dues                  No    UW4DataConversion   5/23/2007 0:32     MANAGED CARE   4    No
1E+05 5/31/2007    2007   May         United Jewish of East Side HAS   2007/05   24 Dues                  No    UW4DataConversion   6/17/2007 23:42    MANAGED CARE   5    No
1E+05 6/30/2007    2007   June        United Jewish of East Side HAS   2007/06   24 Dues                  No    UW4DataConversion   8/13/2007 23:43    MANAGED CARE   6    No
1E+05 7/31/2007    2007   July        United Jewish of East Side HAS   2007/07   24 Dues                  No    UW4DataConversion   9/4/2007 22:39     MANAGED CARE   7    No
1E+05 8/31/2007    2007   August      United Jewish of East Side HAS   2007/08   24 Dues                  No    UW4DataConversion   9/20/2007 23:01    MANAGED CARE   8    No
1E+05 9/30/2007    2007   September   United Jewish of East Side HAS   2007/09   24 Dues                  No    UW4DataConversion   11/2/2007 13:27    MANAGED CARE   9    No
1E+05 10/31/2007   2007   October     United Jewish of East Side HAS   2007/10   24 Dues                  No    UW4DataConversion   11/19/2007 22:22   MANAGED CARE   10   No
1E+05 11/30/2007   2007   November    United Jewish of East Side HAS   2007/11   24 Dues                  No    UW4DataConversion   2/22/2008 7:43     MANAGED CARE   11   No
1E+05 12/31/2007   2007   December    United Jewish of East Side HAS   2007/12   24 Dues                  No    UW4DataConversion   3/5/2008 22:32     MANAGED CARE   12   No
1E+05 1/31/2008    2008   January     United Jewish of East Side HAS   2008/01   24 Dues                  No    UW4DataConversion   3/31/2008 4:28     MANAGED CARE   1    No
1E+05 2/29/2008    2008   February    United Jewish of East Side HAS   2008/02   24 Dues                  No    UW4DataConversion   4/23/2008 0:19     MANAGED CARE   2    No
2E+05 4/30/2008    2008   April       United Jewish of East Side HAS   2008/04   24 Dues                  No    UW4DataConversion   6/4/2008 23:52     MANAGED CARE   4    No
2E+05 5/31/2008    2008   May         United Jewish of East Side HAS   2008/05   24 Dues                  No    UW4DataConversion   7/8/2008 0:14      MANAGED CARE   5    No
2E+05 6/30/2008    2008   June        United Jewish of East Side HAS   2008/06   24 Dues                  No    UW4DataConversion   8/13/2008 22:44    MANAGED CARE   6    No
2E+05 7/31/2008    2008   July        United Jewish of East Side HAS   2008/07   24 Dues                  No    UW4DataConversion   9/8/2008 23:22     MANAGED CARE   7    No
2E+05 8/31/2008    2008   August      United Jewish of East Side HAS   2008/08   24 Dues                  No    UW4DataConversion   10/6/2008 23:56    MANAGED CARE   8    No
2E+05 9/30/2008    2008   September   United Jewish of East Side HAS   2008/09   24 Dues                  No    UW4DataConversion   10/30/2008 23:12   MANAGED CARE   9    No
2E+05 10/31/2008   2008   October     United Jewish of East Side HAS   2008/10   24 Dues                  No    UW4DataConversion   12/11/2008 21:44   MANAGED CARE   10   No
2E+05 11/30/2008   2008   November    United Jewish of East Side HAS   2008/11   24 Dues                  No    UW4DataConversion   1/9/2009 21:37     MANAGED CARE   11   No
2E+05 12/31/2008   2008   December    United Jewish of East Side HAS   2008/12   24 Dues                  No    UW4DataConversion   1/28/2009 22:52    MANAGED CARE   12   No
2E+05 1/31/2009    2009   January     United Jewish of East Side HAS   2009/01   24 Dues                  No    UW4DataConversion   3/11/2009 23:39    MANAGED CARE   1    No
2E+05 2/28/2009    2009   February    United Jewish of East Side HAS   2009/02   24 Dues                  No    UW4DataConversion   4/8/2009 23:04     MANAGED CARE   2    No
2E+05 3/31/2009    2009   March       United Jewish of East Side HAS   2009/03   24 Dues                  No    UW4DataConversion   4/30/2009 23:57    MANAGED CARE   3    No
2E+05 4/30/2009    2009   April       United Jewish of East Side HAS   2009/04   24 Dues                  No    Allan Chan          5/28/2009 10:51    MANAGED CARE   4    No
2E+05 5/31/2009    2009   May         United Jewish of East Side HAS   2009/05   24 Dues                  No    Allan Chan          6/30/2009 10:09    MANAGED CARE   5    No
2E+05 6/30/2009    2009   June        United Jewish of East Side HAS   2009/06   24 Dues                  No    Allan Chan          7/28/2009 15:19    MANAGED CARE   6    No
2E+05 7/31/2009    2009   July        United Jewish of East Side HAS   2009/07   24 Dues                  No    Allan Chan          8/27/2009 11:31    MANAGED CARE   7    No
2E+05 8/31/2009    2009   August      United Jewish of East Side HAS   2009/08   24 Dues                  No    Allan Chan          9/22/2009 9:50     MANAGED CARE   8    No
2E+05 9/30/2009    2009   September   United Jewish of East Side HAS   2009/09   24 Dues                  No    Allan Chan          10/29/2009 9:57    MANAGED CARE   9    No
2E+05 10/31/2009   2009   October     United Jewish of East Side HAS   2009/10   24 Dues                  No    Allan Chan          12/3/2009 10:08    MANAGED CARE   10   No
                                                                 Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 7 of 10


2E+05 11/30/2009   2009   November    United Jewish of East Side HAS   2009/11   24 Dues                  No    Allan Chan    12/31/2009 10:17   MANAGED CARE   11   No
2E+05 12/31/2009   2009   December    United Jewish of East Side HAS   2009/12   24 Dues                  No    Allan Chan    2/2/2010 10:16     MANAGED CARE   12   No
2E+05 1/31/2010    2010   January     United Jewish of East Side HAS   2010/01   24 Dues                  No    Allan Chan    3/2/2010 9:26      MANAGED CARE   1    No
2E+05 2/28/2010    2010   February    United Jewish of East Side HAS   2010/02   24 Dues                  No    Allan Chan    3/26/2010 11:38    MANAGED CARE   2    No
2E+05 3/31/2010    2010   March       United Jewish of East Side HAS   2010/03   24 Dues                  No    Allan Chan    4/23/2010 10:14    MANAGED CARE   3    No
2E+05 4/30/2010    2010   April       United Jewish of East Side HAS   2010/04   24 Dues                  No    Allan Chan    6/7/2010 15:52     MANAGED CARE   4    No
2E+05 5/31/2010    2010   May         United Jewish of East Side HAS   2010/05   24 Dues                  No    Allan Chan    7/8/2010 11:12     MANAGED CARE   5    No
2E+05 6/30/2010    2010   June        United Jewish of East Side HAS   2010/06   24 Dues                  No    Allan Chan    8/13/2010 15:19    MANAGED CARE   6    No
2E+05 7/31/2010    2010   July        United Jewish of East Side HAS   2010/07   24 Dues                  No    Allan Chan    9/9/2010 15:11     MANAGED CARE   7    No
2E+05 8/31/2010    2010   August      United Jewish of East Side HAS   2010/08   24 Dues                  No    Thomas Dyer   9/29/2010 16:04    MANAGED CARE   8    No
2E+05 9/30/2010    2010   September   United Jewish of East Side HAS   2010/09   24 Dues                  No    Thomas Dyer   11/5/2010 12:48    MANAGED CARE   9    No
2E+05 10/31/2010   2010   October     United Jewish of East Side HAS   2010/10   24 Dues                  No    Thomas Dyer   12/1/2010 17:01    MANAGED CARE   10   No
2E+05 11/30/2010   2010   November    United Jewish of East Side HAS   2010/11   24 Dues                  No    Thomas Dyer   12/28/2010 16:09   MANAGED CARE   11   No
2E+05 12/31/2010   2010   December    United Jewish of East Side HAS   2010/12   24 Dues                  No    Thomas Dyer   1/28/2011 12:24    MANAGED CARE   12   No
2E+05 1/31/2011    2011   January     United Jewish of East Side HAS   2011/01   24 Dues                  No    Thomas Dyer   2/18/2011 10:27    MANAGED CARE   1    No
2E+05 2/28/2011    2011   February    United Jewish of East Side HAS   2011/02   24 Dues                  No    Thomas Dyer   3/11/2011 15:11    MANAGED CARE   2    No
2E+05 3/31/2011    2011   March       United Jewish of East Side HAS   2011/03   24 Dues                  No    Thomas Dyer   4/18/2011 14:43    MANAGED CARE   3    No
2E+05 4/30/2011    2011   April       United Jewish of East Side HAS   2011/04   24 Dues                  No    Thomas Dyer   6/7/2011 10:29     MANAGED CARE   4    No
2E+05 5/31/2011    2011   May         United Jewish of East Side HAS   2011/05   24 Dues                  No    Thomas Dyer   6/23/2011 12:46    MANAGED CARE   5    No
2E+05 6/30/2011    2011   June        United Jewish of East Side HAS   2011/06   24 Dues                  No    Thomas Dyer   8/9/2011 16:09     MANAGED CARE   6    No
2E+05 7/31/2011    2011   July        United Jewish of East Side HAS   2011/07   24 Dues                  No    Thomas Dyer   9/16/2011 11:40    MANAGED CARE   7    No
2E+05 8/31/2011    2011   August      United Jewish of East Side HAS   2011/08   24 Dues                  No    Thomas Dyer   10/4/2011 12:11    MANAGED CARE   8    No
2E+05 9/30/2011    2011   September   United Jewish of East Side HAS   2011/09   24 Dues                  No    Thomas Dyer   12/1/2011 11:32    MANAGED CARE   9    No
2E+05 10/31/2011   2011   October     United Jewish of East Side HAS   2011/10   24 Dues                  No    Thomas Dyer   12/19/2011 12:31   MANAGED CARE   10   No
2E+05 11/30/2011   2011   November    United Jewish of East Side HAS   2011/11   24 Dues                  No    Thomas Dyer   1/11/2012 18:36    MANAGED CARE   11   No
2E+05 12/31/2011   2011   December    United Jewish of East Side HAS   2011/12   24 Dues                  No    Thomas Dyer   3/5/2012 14:45     MANAGED CARE   12   No
2E+05 1/31/2012    2012   January     United Jewish of East Side HAS   2012/01   24 Dues                  No    Thomas Dyer   3/22/2012 11:58    MANAGED CARE   1    No
2E+05 2/29/2012    2012   February    United Jewish of East Side HAS   2012/02   24 Dues                  No    Thomas Dyer   4/4/2012 10:30     MANAGED CARE   2    No
2E+05 3/31/2012    2012   March       United Jewish of East Side HAS   2012/03   24 Dues                  No    Thomas Dyer   5/17/2012 16:34    MANAGED CARE   3    No
2E+05 4/30/2012    2012   April       United Jewish of East Side HAS   2012/04   24 Dues                  No    Thomas Dyer   6/11/2012 15:52    MANAGED CARE   4    No
3E+05 5/31/2012    2012   May         United Jewish of East Side HAS   2012/05   24 Dues                  No    Thomas Dyer   7/3/2012 13:31     MANAGED CARE   5    No
3E+05 6/30/2012    2012   June        United Jewish of East Side HAS   2012/06   24 Dues                  No    Thomas Dyer   8/17/2012 9:55     MANAGED CARE   6    No
3E+05 7/31/2012    2012   July        United Jewish of East Side HAS   2012/07   24 Dues                  No    Thomas Dyer   9/12/2012 16:40    MANAGED CARE   7    No
3E+05 8/31/2012    2012   August      United Jewish of East Side HAS   2012/08   24 Dues                  No    Thomas Dyer   10/4/2012 12:49    MANAGED CARE   8    No
3E+05 9/30/2012    2012   September   United Jewish of East Side HAS   2012/09   24 Dues                  No    Thomas Dyer   11/19/2012 12:12   MANAGED CARE   9    No
3E+05 10/31/2012   2012   October     United Jewish of East Side HAS   2012/10   24 Dues                  No    Thomas Dyer   12/19/2012 11:58   MANAGED CARE   10   No
3E+05 11/30/2012   2012   November    United Jewish of East Side HAS   2012/11   24 Dues                  No    Thomas Dyer   2/5/2013 17:18     MANAGED CARE   11   No
3E+05 12/31/2012   2012   December    United Jewish of East Side HAS   2012/12   24 Dues                  No    Thomas Dyer   2/20/2013 12:21    MANAGED CARE   12   No
3E+05 1/31/2013    2013   January     United Jewish of East Side HAS   2013/01   24 Dues                  No    Thomas Dyer   3/18/2013 15:28    MANAGED CARE   1    No
3E+05 2/28/2013    2013   February    United Jewish of East Side HAS   2013/02   24 Dues                  No    Thomas Dyer   4/10/2013 11:59    MANAGED CARE   2    No
3E+05 3/31/2013    2013   March       United Jewish of East Side HAS   2013/03   24 Dues                  No    Thomas Dyer   5/1/2013 11:42     MANAGED CARE   3    No
3E+05 4/30/2013    2013   April       United Jewish of East Side HAS   2013/04   24 Dues                  No    Thomas Dyer   6/4/2013 12:56     MANAGED CARE   4    No
3E+05 5/31/2013    2013   May         United Jewish of East Side HAS   2013/05   24 Dues                  No    Thomas Dyer   7/9/2013 19:25     MANAGED CARE   5    No
                                                                 Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 8 of 10


3E+05 6/30/2013    2013   June        United Jewish of East Side HAS    2013/06    24 Dues                No    Thomas Dyer       8/7/2013 12:08     MANAGED CARE   6    No
3E+05 7/31/2013    2013   July        United Jewish of East Side HAS    2013/07    24 Dues                No    Thomas Dyer       8/29/2013 12:57    MANAGED CARE   7    No
3E+05 8/31/2013    2013   August      United Jewish of East Side HAS    2013/08    24 Dues                No    Thomas Dyer       10/15/2013 15:03   MANAGED CARE   8    No
3E+05 9/30/2013    2013   September   United Jewish of East Side HAS    2013/09    24 Dues                No    Thomas Dyer       11/12/2013 16:50   MANAGED CARE   9    No
3E+05 10/31/2013   2013   October     United Jewish of East Side HAS    2013/10    24 Dues                No    Thomas Dyer       12/11/2013 15:27   MANAGED CARE   10   No
3E+05 11/30/2013   2013   November    United Jewish of East Side HAS    2013/11    24 Dues                No    Thomas Dyer       1/29/2014 10:32    MANAGED CARE   11   No
3E+05 12/31/2013   2013   December    United Jewish of East Side HAS    2013/12    24 Dues                No    Thomas Dyer       2/7/2014 18:22     MANAGED CARE   12   No
3E+05 1/31/2014    2014   January     United Jewish of East Side HAS    2014/01    24 Dues                No    Thomas Dyer       2/26/2014 13:04    MANAGED CARE   1    No
3E+05 2/28/2014    2014   February    United Jewish of East Side HAS    2014/02    24 Dues                No    Thomas Dyer       4/4/2014 15:22     MANAGED CARE   2    No
3E+05 3/31/2014    2014   March       United Jewish of East Side HAS    2014/03    24 Dues                No    Thomas Dyer       5/1/2014 16:33     MANAGED CARE   3    No
3E+05 4/30/2014    2014   April       NY Foundation Scha Service Inc.   2014/04    24 Dues                No    Thomas Dyer       6/3/2014 10:07     Home Care      4    No
3E+05 5/31/2014    2014   May         NY Foundation Scha Service Inc.   2014/05    24 Dues                No    Thomas Dyer       6/17/2014 14:53    Home Care      5    No
3E+05 5/31/2014    2014   May         United Jewish of East Side HAS    2014/05     6 Dues                No    Thomas Dyer       6/19/2014 17:02    MANAGED CARE   5    No
3E+05 6/30/2014    2014   June        NY Foundation Scha Service Inc.   2014/06    32 Dues                No    Thomas Dyer       7/22/2014 13:57    Home Care      6    No
3E+05 7/31/2014    2014   July        NY Foundation Scha Service Inc.   2014/07    32 Dues                No    Thomas Dyer       8/27/2014 17:17    Home Care      7    No
3E+05 8/31/2014    2014   August      NY Foundation Scha Service Inc.   2014/08    32 Dues                No    Thomas Dyer       10/6/2014 17:02    Home Care      8    No
3E+05 9/30/2014    2014   September   NY Foundation Scha Service Inc.   2014/09    32 Dues                No    Thomas Dyer       10/13/2014 15:42   Home Care      9    No
3E+05 10/31/2014   2014   October     NY Foundation Scha Service Inc.   2014/10    32 Dues                No    Thomas Dyer       12/5/2014 12:31    Home Care      10   No
3E+05 11/30/2014   2014   November    NY Foundation Scha Service Inc.   2014/11    32 Dues                No    Thomas Dyer       12/16/2014 16:37   Home Care      11   No
3E+05 12/31/2014   2014   December    NY Foundation Scha Service Inc.   2014/12    32 Dues                No    Thomas Dyer       1/29/2015 12:12    Home Care      12   No
3E+05 1/31/2015    2015   January     NY Foundation Scha Service Inc.   2015/01    32 Dues                No    Thomas Dyer       2/23/2015 17:02    Home Care      1    No
3E+05 2/28/2015    2015   February    NY Foundation Scha Service Inc.   2015/02    32 Dues                No    Thomas Dyer       3/23/2015 12:24    Home Care      2    No
3E+05 3/31/2015    2015   March       NY Foundation Scha Service Inc.   2015/03    32 Dues                No    Thomas Dyer       4/24/2015 16:51    Home Care      3    No
3E+05 4/30/2015    2015   April       NY Foundation Scha Service Inc.   2015/04    32 Dues                No    Thomas Dyer       5/14/2015 10:53    Home Care      4    No
3E+05 5/31/2015    2015   May         NY Foundation Scha Service Inc.   2015/05    32 Dues                No    Thomas Dyer       7/8/2015 9:50      Home Care      5    No
3E+05 5/31/2015    2015   May         United Jewish of East Side HAS    2015/05    0.6 Dues               No    Thomas Dyer       7/10/2015 16:53    MANAGED CARE   5    No
3E+05 6/30/2015    2015   June        NY Foundation Scha Service Inc.   2015/06    32 Dues                No    Thomas Dyer       7/23/2015 16:11    Home Care      6    No
3E+05 7/31/2015    2015   July        NY Foundation Scha Service Inc.   2015/07    32 Dues                No    Thomas Dyer       8/21/2015 16:57    Home Care      7    No
3E+05 8/31/2015    2015   August      NY Foundation Scha Service Inc.   2015/08    32 Dues                No    Thomas Dyer       9/28/2015 16:54    Home Care      8    No
3E+05 9/30/2015    2015   September   NY Foundation Scha Service Inc.   2015/09    32 Dues                No    Thomas Dyer       10/14/2015 10:18   Home Care      9    No
3E+05 10/31/2015   2015   October     NY Foundation Scha Service Inc.   2015/10    32 Dues                No    Thomas Dyer       11/10/2015 13:40   Home Care      10   No
3E+05 11/30/2015   2015   November    United Jewish of East Side HAS    2015/11    20 Dues                No    Thomas Dyer       1/25/2016 23:33    MANAGED CARE   11   No
3E+05 11/30/2015   2015   November    NY Foundation Scha Service Inc.   2015/11    20 Dues                No    Thomas Dyer       1/26/2016 22:44    Home Care      11   No
3E+05 12/31/2015   2015   December    United Jewish of East Side HAS    2015/12    20 Dues                No    Denise Watkins    1/27/2016 23:37    MANAGED CARE   12   No
3E+05 12/31/2015   2015   December    NY Foundation Scha Service Inc.   2015/12    32 Dues                No    Denise Watkins    1/29/2016 22:23    Home Care      12   No
3E+05 1/31/2016    2016   January     NY Foundation Scha Service Inc.   2016/01    32 Dues                No    Mikhail Ossipov   3/2/2016 22:24     Home Care      1    No
3E+05 2/29/2016    2016   February    NY Foundation Scha Service Inc.   2016/02    32 Dues                No    Mikhail Ossipov   3/21/2016 22:18    Home Care      2    No
4E+05 3/31/2016    2016   March       NY Foundation Scha Service Inc.   2016/03   30.1 Dues               No    Mikhail Ossipov   4/19/2016 22:46    Home Care      3    No
4E+05 4/30/2016    2016   April       NY Foundation Scha Service Inc.   2016/04    32 Dues                No    Mikhail Ossipov   5/12/2016 23:07    Home Care      4    No
4E+05 5/31/2016    2016   May         NY Foundation Scha Service Inc.   2016/05    32 Dues                No    Thomas Dyer       8/22/2016 22:53    Home Care      5    No
4E+05 5/31/2016    2016   May         United Jewish of East Side HAS    2016/05    0.6 Dues               No    Thomas Dyer       8/29/2016 22:26    MANAGED CARE   5    No
4E+05 6/30/2016    2016   June        United Jewish of East Side HAS    2016/06    0.6 Dues               No    Thomas Dyer       8/29/2016 22:31    MANAGED CARE   6    No
4E+05 6/30/2016    2016   June        NY Foundation Scha Service Inc.   2016/06    32 Dues                No    Thomas Dyer       8/22/2016 22:54    Home Care      6    No
                                                                 Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 9 of 10


4E+05 7/31/2016    2016   July        NY Foundation Scha Service Inc.   2016/07     32 Dues               No    Thomas Dyer      9/15/2016 22:55    Home Care      7    No
4E+05 7/31/2016    2016   July        United Jewish of East Side HAS    2016/07     20 Dues               No    Thomas Dyer      9/16/2016 23:06    MANAGED CARE   7    No
4E+05 8/31/2016    2016   August      NY Foundation Scha Service Inc.   2016/08     32 Dues               No    Thomas Dyer      10/19/2016 22:48   Home Care      8    No
4E+05 9/30/2016    2016   September   NY Foundation Scha Service Inc.   2016/09     32 Dues               No    Thomas Dyer      11/1/2016 22:40    Home Care      9    No
4E+05 10/31/2016   2016   October     NY Foundation Scha Service Inc.   2016/10     29 Dues               No    Thomas Dyer      12/6/2016 22:10    Home Care      10   No
4E+05 11/30/2016   2016   November    NY Foundation Scha Service Inc.   2016/11     32 Dues               No    Thomas Dyer      12/12/2016 22:19   Home Care      11   No
4E+05 12/31/2016   2016   December    United Jewish of East Side HAS    2016/12     0.6 Dues              No    Thomas Dyer      1/10/2017 22:02    MANAGED CARE   12   No
4E+05 12/31/2016   2016   December    NY Foundation Scha Service Inc.   2016/12     32 Dues               No    Thomas Dyer      1/10/2017 22:12    Home Care      12   No
4E+05 1/31/2017    2017   January     NY Foundation Scha Service Inc.   2017/01     32 Dues               No    Thomas Dyer      3/16/2017 22:25    Home Care      1    No
4E+05 2/28/2017    2017   February    NY Foundation Scha Service Inc.   2017/02     20 Dues               No    Thomas Dyer      3/24/2017 22:11    Home Care      2    No
4E+05 3/31/2017    2017   March       NY Foundation Scha Service Inc.   2017/03     32 Dues               No    Thomas Dyer      4/12/2017 22:42    Home Care      3    No
4E+05 4/30/2017    2017   April       NY Foundation Scha Service Inc.   2017/04     32 Dues               No    Thomas Dyer      5/9/2017 23:03     Home Care      4    No
4E+05 5/31/2017    2017   May         NY Foundation Scha Service Inc.   2017/05     32 Dues               No    Thomas Dyer      6/14/2017 22:52    Home Care      5    No
4E+05 6/30/2017    2017   June        NY Foundation Scha Service Inc.   2017/06   26.62 Dues              No    Thomas Dyer      7/12/2017 22:33    Home Care      6    No
4E+05 7/31/2017    2017   July        NY Foundation Scha Service Inc.   2017/07     32 Dues               No    Thomas Dyer      8/29/2017 5:29     Home Care      7    No
4E+05 8/31/2017    2017   August      NY Foundation Scha Service Inc.   2017/08     32 Dues               No    Thomas Dyer      9/11/2017 22:24    Home Care      8    No
4E+05 9/30/2017    2017   September   NY Foundation Scha Service Inc.   2017/09     32 Dues               No    Thomas Dyer      10/20/2017 22:20   Home Care      9    No
4E+05 10/31/2017   2017   October     NY Foundation Scha Service Inc.   2017/10     32 Dues               No    Thomas Dyer      1/12/2018 22:18    Home Care      10   No
4E+05 11/30/2017   2017   November    NY Foundation Scha Service Inc.   2017/11     32 Dues               No    Thomas Dyer      1/18/2018 22:21    Home Care      11   No
4E+05 12/31/2017   2017   December    NY Foundation Scha Service Inc.   2017/12     32 Dues               No    Thomas Dyer      1/23/2018 22:23    Home Care      12   No
4E+05 1/31/2018    2018   January     NY Foundation Scha Service Inc.   2018/01     32 Dues               No    Thomas Dyer      3/5/2018 22:56     Home Care      1    No
4E+05 2/28/2018    2018   February    NY Foundation Scha Service Inc.   2018/02     32 Dues               No    Thomas Dyer      3/28/2018 22:34    Home Care      2    No
4E+05 3/31/2018    2018   March       NY Foundation Scha Service Inc.   2018/03     32 Dues               No    Thomas Dyer      5/10/2018 22:25    Home Care      3    No
4E+05 4/30/2018    2018   April       NY Foundation Scha Service Inc.   2018/04     32 Dues               No    Thomas Dyer      5/18/2018 22:37    Home Care      4    No
4E+05 5/31/2018    2018   May         NY Foundation Scha Service Inc.   2018/05     32 Dues               No    Thomas Dyer      6/26/2018 22:40    Home Care      5    No
4E+05 6/30/2018    2018   June        NY Foundation Scha Service Inc.   2018/06   21.78 Dues              No    Thomas Dyer      7/10/2018 22:16    Home Care      6    No
4E+05 7/31/2018    2018   July        NY Foundation Scha Service Inc.   2018/07     32 Dues               No    Thomas Dyer      8/14/2018 22:07    Home Care      7    No
4E+05 8/31/2018    2018   August      NY Foundation Scha Service Inc.   2018/08     20 Dues               No    Henry Bonna      9/5/2018 22:32     Home Care      8    No
4E+05 9/30/2018    2018   September   NY Foundation Scha Service Inc.   2018/09     32 Dues               No    Henry Bonna      10/25/2018 22:51   Home Care      9    No
4E+05 10/31/2018   2018   October     NY Foundation Scha Service Inc.   2018/10     32 Dues               No    Henry Bonna      11/27/2018 22:18   Home Care      10   No
4E+05 11/30/2018   2018   November    NY Foundation Scha Service Inc.   2018/11     32 Dues               No    Henry Bonna      12/20/2018 22:18   Home Care      11   No
4E+05 12/31/2018   2018   December    NY Foundation Scha Service Inc.   2018/12     32 Dues               No    Henry Bonna      2/4/2019 22:20     Home Care      12   No
4E+05 1/31/2019    2019   January     NY Foundation Scha Service Inc.   2019/01     32 Dues               No    Henry Bonna      3/14/2019 22:43    Home Care      1    No
4E+05 2/28/2019    2019   February    NY Foundation Scha Service Inc.   2019/02     48 Dues               No    Thomas Dyer      4/10/2019 23:00    Home Care      2    No
4E+05 3/31/2019    2019   March       NY Foundation Scha Service Inc.   2019/03     48 Dues               No    Thomas Dyer      4/24/2019 22:57    Home Care      3    No
4E+05 4/30/2019    2019   April       NY Foundation Scha Service Inc.   2019/04    47.7 Dues              No    Rufus Mahon      5/30/2019 22:07    Home Care      4    No
4E+05 5/31/2019    2019   May         NY Foundation Scha Service Inc.   2019/05     36 Dues               No    Rufus Mahon      6/14/2019 22:44    Home Care      5    No
4E+05 6/30/2019    2019   June        NY Foundation Scha Service Inc.   2019/06     48 Dues               No    Rufus Mahon      7/11/2019 22:15    Home Care      6    No
4E+05 7/31/2019    2019   July        NY Foundation Scha Service Inc.   2019/07     48 Dues               No    Rufus Mahon      8/9/2019 22:18     Home Care      7    No
4E+05 8/31/2019    2019   August      NY Foundation Scha Service Inc.   2019/08     48 Dues               No    Rufus Mahon      10/14/2019 22:19   Home Care      8    No
4E+05 9/30/2019    2019   September   NY Foundation Scha Service Inc.   2019/09     48 Dues               No    Zayad Suleiman   10/17/2019 23:02   Home Care      9    No
4E+05 10/31/2019   2019   October     NY Foundation Scha Service Inc.   2019/10     20 Dues               No    Rufus Mahon      11/13/2019 22:33   Home Care      10   No
5E+05 11/30/2019   2019   November    NY Foundation Scha Service Inc.   2019/11    47.7 Dues              No    Rufus Mahon      12/30/2019 22:42   Home Care      11   No
                                                               Case 1:20-cv-03611-JGK Document 110 Filed 07/10/20 Page 10 of 10


5E+05 12/31/2019   2019   December   NY Foundation Scha Service Inc.   2019/12          48 Dues          No   Rufus Mahon   1/9/2020 22:05    Home Care   12   No
5E+05 1/31/2020    2020   January    NY Foundation Scha Service Inc.   2020/01          48 Dues          No   Rufus Mahon   3/9/2020 22:43    Home Care   1    No
5E+05 2/29/2020    2020   February   NY Foundation Scha Service Inc.   2020/02       43.79 Dues          No   Rufus Mahon   3/24/2020 22:35   Home Care   2    No
5E+05 3/31/2020    2020   March      NY Foundation Scha Service Inc.   2020/03        47.4 Dues          No   Rufus Mahon   4/15/2020 22:15   Home Care   3    No
5E+05 4/30/2020    2020   April      NY Foundation Scha Service Inc.   2020/04          48 Dues          No   Rufus Mahon   5/8/2020 22:41    Home Care   4    No
5E+05 5/31/2020    2020   May        NY Foundation Scha Service Inc.   2020/05        40.5 Dues          No   Rufus Mahon   6/10/2020 22:54   Home Care   5    No
                                                                                 $5,828.62
